            Case 1:17-cv-01167-JEB Document 73 Filed 02/12/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
        Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

        Defendant.

   DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
  COMBINED OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY
  JUDGMENT AND REPLY IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
   FOR SUMMARY JUDGMENT, AND OPPOSITION TO PLAINTIFF’S MOTION
             FOR ACCESS TO SEALED JUDICIAL RECORDS

       Defendant Federal Bureau of Investigation (“FBI”) respectfully moves the Court for a

two-week extension of time to file its combined opposition to plaintiff’s cross-motion for

summary judgment (Dkt. No. 70) and reply in further support of defendant’s motion for

summary judgment (Dkt. No. 69), and its opposition to plaintiff’s motion for access to sealed

judicial records (Dkt. No. 72). Pursuant to the Court’s Order of December 6, 2017, these filings

are currently due February 15, 2019. The FBI seeks an extension until March 1, 2019. It further

seeks a corresponding extension of the remaining deadline for CNN’s filings in this case until

March 22, 2019. The reasons for this request are set forth below.

       1.      Pursuant to the schedule to which the parties had previously agreed, the FBI filed its

motion for summary judgment on December 14, 2018. Plaintiff filed its combined opposition and

cross-motion for summary judgment, and a motion for access to sealed judicial records, on January

18, 2019.
            Case 1:17-cv-01167-JEB Document 73 Filed 02/12/19 Page 2 of 3



       2.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. In the

absence of an appropriation, Department of Justice attorneys and employees of the Department

(including the FBI) were prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342. As of January 25, 2019, after a 35-day lapse, funding

was restored through February 15, 2019, for the Department of Justice (including the FBI).

       3.      Because of the lapse in funding and the resulting increase in backlog and loss of a

week of the original response period, the FBI is not in a position to complete preparation and

review of the filings listed above by the original due date of February 15, 2019. Accordingly, the

FBI requests an extension of two weeks, until March 1, 2019, to submit these filings.

       4.      The FBI also requests that the deadline for plaintiff CNN to file its replies in

support of its cross-motion for summary judgment and in support of its motion for access to

sealed judicial records be extended by a commensurate period, from March 8, 2019, to March

22, 2019.

       5.      Counsel for the plaintiff CNN has advised Ms. Federighi by email that plaintiff

consents to this schedule on the condition that defendant seek no further extensions.

       WHEREFORE the FBI respectfully requests that the Court extend the due date for it to

file its combined opposition to plaintiff’s cross-motion for summary judgment and reply in

further support of defendant’s motion for summary judgment, and its opposition to plaintiff’s

motion for access to sealed judicial records, from February 15, 2019, to March 1, 2019. It




                                                 2
            Case 1:17-cv-01167-JEB Document 73 Filed 02/12/19 Page 3 of 3



further seeks an extension of the remaining deadline for CNN’s filings in this case until March

22, 2019.

Dated: February 12, 2019                            Respectfully submitted,
                                                    CHAD A. READLER
                                                    Acting Assistant Attorney General
                                                    Civil Division

                                                    MARCIA BERMAN
                                                    Assistant Director, Civil Division

                                                    s/Carol Federighi
                                                    CAROL FEDERIGHI
                                                    Senior Trial Counsel
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    P.O. Box 883
                                                    Washington, DC 20044
                                                    Phone: (202) 514-1903
                                                    Email: carol.federighi@usdoj.gov

                                                    Counsel for Defendant




                                                3
